USDC IN/ND case 2:17-cr-00016-JVB-JEM document 44 filed 08/25/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
       v.                                        )   CAUSE NO.: 2:17-CR-16-JVB-JEM
                                                 )
DANIEL OLIVA,                                    )
           Defendant.                            )

                                    OPINION AND ORDER

       This matter is before the Court on an Emergency Motion for Compassionate Release

[DE 37] filed by Defendant Daniel Oliva on August 4, 2020. The Government filed a response on

August 21, 2020.

                                        BACKGROUND

       Defendant was charged by way of a criminal complaint on February 15, 2017. An

indictment was filed the next day, charging Defendant with possession with intent to distribute

cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) (Counts 1-4), possession of a firearm

in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c) (Count 5), and being

a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (Count 6).

       On November 3, 2017, Defendant pled guilty to Counts 4 and 5. At the March 27, 2018

sentencing hearing, the Court sentenced Defendant to 10 months imprisonment on Count 4 and 60

months imprisonment on Count 5, to be served consecutively, and 3 years of supervised release

on each count, to be served concurrently. On the Government’s motion, the Court dismissed

Counts 1, 2, 3, and 6.

       Defendant is currently confined at the Morgantown Federal Correctional Facility (FCI-

Morgantown). He argues that his obstructive sleep apnea, obesity, and asthma place him at risk for
USDC IN/ND case 2:17-cr-00016-JVB-JEM document 44 filed 08/25/20 page 2 of 4


severe consequences from COVID-19, should he contract the virus, and asks the Court to grant

him compassionate release.

                                                  ANALYSIS

        Under 18 U.S.C. § 3582(c)(1)(A), the Court can grant a defendant’s motion for

compassionate release if the defendant complied with the administrative exhaustion requirement

and the Court, having considered the factors found at 18 U.S.C. § 3553(a) as applicable, finds that

extraordinary and compelling reasons warrant compassionate release and that compassionate

release is consistent with the United States Sentencing Commission’s applicable policy statements.

Defendant complied with the administrative exhaustion requirement.

        Congress tasked the Sentencing Commission with promulgating a policy statement on

§ 3582(c)(1)(A) and the definition of “extraordinary and compelling reasons.” 28 U.S.C. § 994(t).

The policy statement, found in the application notes to § 1B1.13 of the United States Sentencing

Guidelines Manual, provides, as is relevant here, that a defendant’s medical condition is an

extraordinary and compelling reason when the defendant’s serious physical or medical condition

“substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility” and the defendant is not expected to recover from the condition. U.S.

Sentencing Guidelines Manual § 1B1.13 cmt. 1. 1

        The Government does not contest that Defendant has satisfied the administrative

exhaustion requirement.

        As detailed above, Defendant identifies severe obstructive sleep apnea, obesity, and asthma

as medical conditions for the Court to consider in deciding whether to grant Defendant

compassionate release. Defendant has presented medical records documenting his severe


1
  The policy statement does not reflect the First Step Act’s change to § 3582(c)(1)(A), which now permits a defendant
to bring a motion for compassionate release.

                                                         2
USDC IN/ND case 2:17-cr-00016-JVB-JEM document 44 filed 08/25/20 page 3 of 4


obstructive sleep apnea, but the records are much vaguer regarding Defendant’s alleged obesity

and asthma. The records show that Defendant has asthma, but the severity or treatment protocols

are not in the submitted exhibit. See (Mot. Ex. 1, p. 11, ECF No. 37-1 (“He also has asthma.”)). A

letter written by Defendant’s mother represents that Defendant uses “duonebs” at times for his

asthma. Id. at 17. Regarding obesity, the Court has not found record of Defendant’s height or

weight in the submitted records, though a March 13, 2019 administrative note from a clinical

encounter indicates that Defendant “needs to lose weight.” Id. at 16.

       To treat his severe obstructive sleep apnea, Defendant uses a CPAP machine. Because use

of this machine is an Aerosol Generating Procedure, the Bureau of Prisons instituted changes in

light of the COVID-19 pandemic. Id. at 11, 15. Though changes were instituted, Defendant has

not submitted evidence that his severe obstructive sleep apnea or use of a CPAP machine cause a

greater risk of severe consequences from a COVID-19 infection. The Government indicates that it

was unable to find support for Defendant’s theory.

       Regarding Defendant’s alleged obesity, there is insufficient evidence that Defendant has

this condition, so the Court will not grant relief on this basis. Regarding Defendant’s asthma, there

is insufficient evidence on which to gauge the severity of the condition to determine whether it

puts Defendant at an increased risk. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited August 25, 2020) (noting

“moderate-to-severe” asthma as a condition with might put a person at increased risk for severe

illness from COVID-19).

       The Court is sympathetic to all who are concerned for their health and safety during this

time of pandemic. However, Defendant’s reasons presented in support of compassionate release




                                                 3
USDC IN/ND case 2:17-cr-00016-JVB-JEM document 44 filed 08/25/20 page 4 of 4


do not rise to the level of “extraordinary and compelling.” Therefore, Defendant’s motion is

denied. In so ruling, however, the Court

       do[es] not mean to minimize the risks that COVID-19 poses in the federal prison
       system . . . . But the mere existence of COVID-19 in society and the possibility that
       it may spread to a particular prison alone cannot independently justify
       compassionate release, especially considering [the Bureau of Prisons’] statutory
       role, and its extensive and professional efforts to curtail the virus’s spread.

United States v. Raia, 954 F.3 594, 597 (3d Cir. 2020).

                                           CONCLUSION

       Based on the foregoing, the Court hereby DENIES the Emergency Motion for

Compassionate Release [DE 37].

       SO ORDERED on August 25, 2020.

                                                 s/Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                4
